       Case: 3:20-cv-01256-CAB Doc #: 7 Filed: 12/17/20 1 of 2. PageID #: 89




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JEREMY KERR,                                 )       CASE NO. 3:20CV1256
                                             )
                      Petitioner,            )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
NEIL TURNER, Warden,                         )       MEMORANDUM OF
                                             )       OPINION AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, J.:

       This matter is before on the court on Magistrate Judge Carmen E. Henderson’s Report

and Recommendation (Doc. 6) to grant Respondent’s Motion to Transfer the Petition (Doc. 4)

and to transfer the case to the Sixth Circuit pursuant to 28 U.S.C. § 2244(b) as a second or

successive habeas petition. Objections to the Report and Recommendation were due by

November 16, 2020. Petitioner has not filed an objection to the Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner failed to timely file any such objection. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
       Case: 3:20-cv-01256-CAB Doc #: 7 Filed: 12/17/20 2 of 2. PageID #: 90




       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge; GRANTS Respondent’s Motion to Transfer (Doc. 4); and TRANSFERS the Petition to the

Sixth Circuit pursuant to 28 U.S.C. § 2244(b).

       IT IS SO ORDERED.

                                            s/ Christopher A. Boyko
                                            CHRISTOPHER A. BOYKO
                                            Senior United States District Judge

Dated: December 17, 2020




                                                 2
